                        Case 2:20-cv-00528-AB Document 1 Filed 01/30/20 Page 1 of 5



        ~
        t~                                 UNITED STATES DISTRICT COURT
.,,,.       1   --




                                                        FOR THE

                                       EASTERN DISTRICT OF PENNSYLVANIA

                 UNITED STATES OF AMERICA

                                           Plaintiff
                                                                           CIVIL NO.
                              vs.


                 Douglas Martella

                                           Defendant


                                                       COMPLAINT

                        The United States of America, on behalf of its Agency, The Department of the

                 Treasury, by its specially appointed counsel, Rebecca A. Solarz of KML LAW GROUP,

                 P.C., represents as follows:

                         I.     This Court has jurisdiction pursuant to 28 U.S.C. 1345.

                        2.      The last-known address of the Defendant, Douglas Martella ("Defendant")

                 is 1635 Lower Rocky Dale Rd., Green Lane, PA 18054.

                        3.      That the defendant is indebted to the plaintiff in principal amount of

                 $29,638.08, plus interest of$1,713.37, for a total of$31,351.45. A true and correct copy

                 of the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of

                 Indebtedness").

                        4.      Demand has been made upon Defendant by Plaintiff for the sum due but

                 the amount due remains unpaid.

                        WHEREFORE, the plaintiff demands judgment against Defendant as follows;
       Case 2:20-cv-00528-AB Document 1 Filed 01/30/20 Page 2 of 5



               (A) In the amount $31,351.45.

               (B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

                   of$150.00.

               (C) Interest from the date of judgment at the legal rate of interest in effect

                   on the date of judgment until paid in full.

               (D) Costs of suit.

       Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.



                                      United States of America by and through
                                      its specially appointed counsel
                                      KML Law Group, P.C.

                                      By: ____ - - - - - - - -
                                      Rebecca A. Solarz, Esquire
                                      BNY Independence Center
                                      701 Market Street
                                      Suite 5000
                                      Philadelphia, PA 19106-1532
                                      (215)825-6327
                                      RSolarz(d>,kmllawgroup.com
       Case 2:20-cv-00528-AB Document 1 Filed 01/30/20 Page 3 of 5



                      UNITED STATES DISTRICT COURT

                                   FOR THE

                    EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                      Plaintiff                 CIVIL NO.

           vs.


 Douglas Martella

                      Defendants




                                  EXHIBITS


"A" CERTIFICATE OF INDEBTEDNESS
             Case 2:20-cv-00528-AB Document 1 Filed 01/30/20 Page 4 of 5


                                   U.S. OEPARTMENi OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                         WASHINGTON, DC 20227

                                         ACTING ON BEHALF OF
                           U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES
                            CENTERS FOR MEDICARE & MEDICAID SERVICES
                                    CERTIFICATE OE INDEBTEDNESS



Douglas Martella
1635 Lower Rocky Dale Rd
Green Lane, PA 18054
SSN:


Aaency ID No.:


I hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), includin&
referring matters to the U.S. Department of Justice (DOJ) for litigation, tam a custodian of records of
certain files sent by the U.S. Department of Health and Human Services (HHS), Centers for Medicare and
Medicaid Services (CMS) to Treasury for collection actions. As a custodian of records for Treasury, I have
care and custody of records relating to the debt owed by Douglas Martella, (DEBTOR) to HHS.

The information contained in this Certificate of Indebtedness is based on documents created by an
employee or contractor of HHS based on his/her knowledge at or near the time the events were recorded,
including the review of the delinquency of overpayments, or by an employee or contractor of Treasury
based on his/her knowledge at or near the time the events were recorded, including the review of the
delinquency of overpayments. Treasury's regular business practice is to receive, store and relv on the
documents provided by HHS, when, debts are referred to Treasury for collection activities, including
litigation.

On August 31, 2018, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$29,638.08 with an annual interest rate of 10.25%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

HHS referred the claims to Treasury's Bureau of the Fiscal Service, Debt Management Services (OMS) for
litigation and collection on December 21, 2018. Further, I cenlfy that I am familiar with Treasury's
record keeping practices, including the receipt of files from HHS.




                                                                                                       1
             Case 2:20-cv-00528-AB Document 1 Filed 01/30/20 Page 5 of 5


                                   U.S. DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                         WASHINGTON, DC 20227

                                           ACTING ON BEHALF OF
                            U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES
                              CENTERS FOR MEDICARE & MEDICAID SERVICES
                                    CERTIFICATE OF INDEBTEDNESS




On January 10, 2020, OMS referred the claim to DOJ for litigation and collection in the amount due of
$29,638.08 with daily interest of $8.32. As of January 16, 2020, the DEBTOR is indebted to the United
States in the amounts stated as follows:

                                  Principal:            $ 29,638.08
                                  Interest (@10.25%):   $ 1,713.37
                                 Total:                 $ 31,351.45



The balances stated in the case(s) listed above are current as of January 16, 2020, including any
applicable interest, penalties, administrative fees, and OMS & DOJ fees (pursuant to 31U.S.C.3717(e) and
371l(g){6), (7); 31C.F.R.285.120) and 31 C.F.R. 901.l(f}; and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and correct to
the best of my knowledge and belief based upon information provi d by the HHS arr\ information
contained in TreaSUty's records.                                               ~




                                                          Regina Crisafulli
                                                          Financial Program Specialist
                                                          U.S. Department of the Treasury
                                                          Bureau of the Fiscal Service




                                                                                                          2
  JS
       44
              (Rev 02119) •                  •           .
                                                             Case 2:20-cv-00528-AB
                                                                            :  CIVILDocument
                                                                                     COVER1-1  Filed 01/30/20 Page 1 of 3
                                                                                             SHEET                                                                                                                                                20                                  528 .
 The JS 44 c1v1l cover
 provided by l?cal rules
                                          s~ie                •
                                                                   mformat10n contamed herem neither replace nor supplement the filmg and service of pleadm&s or other papers as required by law except as
                                                                    1s fonn, approved by the Judicial Conference of the United States m September 1974, 1s reqmred for the use of the Clerk of Court for the
 purpose of m1tiatmg th                          I                et sheet (SEE INSTRUCTIONS ON .VEXT PAGE OF THIS FORM}

                                                                                                                                                                                oRf~f~l'/J>A~~s
                                                                                                                                                                                1635 Lower Rocky Dale Rd
                                                                                                                                                                                Green Lane, PA 18054
       (b)       County of Residence of First Listed Plaintdr                                                                                                                      County of Residence ofFirst Listed Defendant
                                                      (E]{CFYT IN US PLA!Jff/FF CASES)                                                                                                                                          (IN US PLAl!ff!FF CASES 0 'LY)
                                                                                                                                                                                   NOTE.            IN LAND CONDEMNATION CASES, l'SE
                                                                                                                                                                                                    THE TRACT OJ: LAND INVOLVED


    (C) Attorneys (Firm Name, Address and Telephone Number}                                                                                                                         Attorneys (If Known}
  KM[ Law Group, P.C - Rebecca A Solarz. Esquire
  701 Market Street, Ste. 5000, Phrla , PA 19106
  215-627-1322. RSolarz@kmllawgroup.com

 II. BASIS OF Jl:RISDICTION (Placean                                                             'X"mOneBoxOnly)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an ·x                                                                         m One Box for PlazntzfJ
                                                                                                                                                                        (For Diversity Cases Only}                                                                         and One Box for Defendant}
 ~ 1 U S Government                                             0 3 Federal Question                                                                                                             PTF                                                                                      PTF       DEF
                 Plaintiff                                                     (US Government Not a Party)                                                         C1t1zen of Ilus State          CJ 1                                                  corporated or Prtnc1pal Place       CJ 4    CJ 4
                                                                                                                                                                                                                                                        of Busmess In Ilns State

 n     2     C S Government                                     CJ 4       Diversity                                                                               C!llzen of Another State                                                         Incorporate.cl and Prmc 1pal Place                              n     5        '.1 5
                Defendant                                                    (Indicate Czttzenship of Parties in Item lIIJ                                                                                                                             of Busmess In Another State

                                                                                                                                                                                                                                                    Foreign Nauon                                                   '.1 6          Cl 6

                                                                                                                                                                                                                                       Click here for Nature of Smt Code Desert t10ns .
                                                                                                                                                                     • EORFEITGRE/PBNAI:l'l'v:'                                             1'NKRUBT6\'t                                      .OTHERGSTATUTES
 8 110 Insurance                                                  PERSONAL INJCRY                                  PERSONAL L"IJCRY                                CJ 625 Drug Related Seizure                               '.1 422 Appeal 28 USC 158                               '.1 3 75 False Clalllls Act
 CJ.   120 Manne                                             n    310 Arrplane                                  r1 365 Personal Injury ·                                  of Property 21 CSC 881                             '.1 423 Withdraw~                                       lJ 376 Qm Tam (31 L:SC
                                                             '1   315 Airplane Product                                   Product L1abli1ty                         CJ 690 Other                                                           28 t;SC 15 7                                                              3 729(a))
                                                                        Liability                               CJ 36 7 Health Care/                                                                                                                                                                       CJ 400 State Reapporllonment
                                                                  320 Assault, Libel &
                                                                            CJ                                          Phannaceuucal                                                                                                                 r;~;rP~R:=:'.0=11E;;-R=D\ll=R""I;.;&;;HT=;;-:-:::1."J 410 Anlltrust
                                                                        Slander                                         Personal Injury                                                                                                                 CJ 820 Copynghts                                   CJ 430 Banks and Bankmg
                                                                            CJ
                                                                  3 30 Federal fanployers'                              Product L1ab1hty                                                                                                                '1 8 30 Patent                                     n 4 SO Commerce
                                                                        Liability                               CJ 368 Asbestos Personal                                                                                                                CJ 83 5 Patent · Abbreviated                       CJ 460 Deportation
                                                                  340 Manne CJ                                          In;ury Product                                                                                                                              New Drug Apphcat10n                    CJ 4 70 Racketeer Influenced and
                                                                            CJ
                                                                  34 5 Manne Product                                    Liab1hty                                                                                                                        n 840 Trademark                                            Corrupt Orgaruzat1ons
                                                                        L1ab1hty                                  PERSONAL PROPERTY                                                          i;.::..-::....:'-'i==::=:=:.-=--i,.._""""'S:><O:.:.e''""l""A°"'D'-"S'-'E"'G""URI""""""T..o!Yii:i:....-:"-ICJ 480 Consumer Credit
                                                                            CJ
                                                                  350 Motor Vehicle                             CJ 370 Other Fraud                                                             0 710 Fair Labor Standards                               CJ 861 fllA (l 395m                                '1 485 Telephone Consumer
                                                                            CJ
                                                                  3SS Motor Velucle                             lJ 371 Truth in I.endmg                                                                         Act                                     CJ 862 Black Lung (923)                                    Protecuon Act
  CJ 190 Other Contract                                                Product L1ab1hty                         CJ 380 Other Personal                                                          '.1 720 Labor/Management                                 n 863 DJWCTIIV./W (405(g)J CJ 490 Cable/Sat TV
 CJ 195 Contract Product L1ab1hty                                           8
                                                                  360 Other Personal                                    Property Damage                                                                         Relat10ns                               CJ 864 SSID Title XVI                              0 850 Secunt1es/Commod11Ies/
  CJ 196 Francluse                                                     Injury                                   CJ 385 Property Damage                                                         8 740 Ratlway Labor Act                                  n 865 RSI (405(g))                                         Exchange
                                                                            n
                                                                  362 Personal In;ury ·                                Product Liab1hty                                                        n 751 Fannly and Mecb.cal                                                                                   ::J 890 Other Statutory Acllons
                                                                       Medical Mal ract1ce                                                                                                                      Leave Act                                                                                  CJ 891 Agncultural Acts
.__."-"'......,RE=A.,.r;..,·P:..::R~O,..P._E.,R,.T.:..::Yilll'::::.:::..IJ""'f""·""··'-',-"<il"'W,._.,mru.,,·
                                                                                                       =G"'In="S,..".;.·.::::.....;..i""'',P::.:RI=S._,O""N""E"'R.,_•..,RE=T.:..m~O«N.:.:S"'-f CJ 790 Other Labor Lit1gat10n                          1-,---,Jl=:E"'D"'"E=RA""'""'=".1,;"'T""AX'""'"S===--ICJ 893 Envrronmental Matters
  CJ 210 Land Condemnation                                                  CJ 440 Other Civil Rights                                      Habeas Corpus:                                      8 791 Employee Rellrement                                lJ 870 Truces (C.S Plamt1ff                        n 895 Freedom oflnforrna11on
 CJ 220 Foreclosure                                                         n 441 Votmg                                              CJ 463 Alien Detamee                                                      Income Secunty Act                                    or Defendant)                                 Act
  .'.1 2 30 Rent Lease & Ejecllnent                                         ::J 442 Employment                                       CJ 510 Mollons to Vacate                                                                                           CJ 871 IRS· Third Party                            "J 896 Arb1trat10n
 CJ 240 Torts to l and                                                      CJ 443 Housmgt                                                         Sentence                                                                                                          26 USC 7609                           CJ 899 Adm1mstrat1ve Procedure
 "J 24 5 Tort Product L1ab1hty                                                             Accommodatmns                             n 5 30 General                                                                                                                                                                Act/Review or Appeal of
 CJ 290 All Other Real Property                                             8 44 5 Amer w/D1sab1hlles · CJ 5 35 Death Penalty                                                                                                                                                                                      Agency Dec1s1on
                                                                                           Employment                                      Other:                                                                                                                                                          '.1 950 ConsllM1onahty of
                                                                            8 446 Amer w/D1sab1l1lles · CJ 540 Mandamus & Other                                                                                                                                                                                    State Statutes
                                                                                           Other                                     "J 550 Civil Rights                                                       Acllons
                                                                            8 448 Educal!on                                          CJ 555 Pnson Cond1t10n
                                                                                                                                     8 560 C1vd Detamee .
                                                                                                                                                  Conditions of
                                                                                                                                                   Confinement

                    GIN (Place an x· tn One Box Onln
                                          '.1 2 Removed from                                   '.1 3          Remanded from                             t1 4 Remstated or                         '.1 S Transferred from                            '.1 6 M ult1d1stnct                              '.1 8 Multidistnct
                                                     State Court                                              Appellate Court                                      Reopened                                  Another Distnct                                    L1t1gation ·                                  L1t1gat10n ·
                                                                                                                                                                                                             (specify)                                          Transfer                                      Direct File
                                                                    Cite the U.S C1vII Statute under wmch you are filrng (Do not cite Jurisdictional statutes unless diversity).
                                                                      28     u.s.c            1345
                    USE OF ACTION                                    Bnefdescript10n of cause
                                                                     Enforced Collections
VII. REQt;ESTED IN                                                  C1 CHECK IF THIS IS A CLASS ACTION                                                                  DEMAND$                                                               CHECK YES only 1f demanded m complaint.
     COMPLAINT:                                                              L'NDER RW,E 23, F RCv P                                                                                                                                          JCRY DEMAND:                                   '.1 Yes               CJ No
VIII. RELATED CASE(S)
      IFANY
                                                                          (See instructzonsJ
                                                                                                         JUDGE                                                                                                                                                                       JAN 30 2020
DATE                                                                                          1... cJ z_;) SIGNA TLRE OF A ITOR."<1lY OP RECORD
FOR OFFICE L:SE ONLY

       RECEIPT#                                       AMOL'Nf                                                              APPL YING IFP                                                                Jl'DGE                                                 MAG JUDGE
                     ~.

                          a
                                          \~      UNITED STATES DISTRICT COl:RT
                                           ~FOR THE EASTER."!
                              Case 2:20-cv-00528-AB    Document     1-1 Filed 01/30/20 Page 2 of 3
                                                              DISTRICT OF PEl'INSYLVANIA                                          dt()-              ev- 5 ')                d-Q
                                                                                                                                                                                  0


 Address
                    I\.                                                   DESIGNATIOl'I FOR.'1
                    ~ed by counsel or pro se plaznttff to md1cate the category of the case for the purpose of assignment to the 0-hate ca/end~
               Qli~ff.:-·gf.o Suite 5000 -           BNY Independence Center, 70_1                       Mark~t__Stre~t, Phila~11liia,                 PA
                                                                                                                                                                  0
                                                                                                                                                                 1~-
                                                                                                                                                                        a    32
                                                   1635 Lower Rocky Dale Rd Green Lane, PA 18054
 Address of Defendant: .

Place of Accident, Incident or Transaction:                                               Action of Enforced Collections


 RELATED CASE, IF ANY:

Case Number:                                                      Judge· _ __                                               Date Terminated.

Civil cases are deemed related when Yes is answered to any of the followmg questions:

 I.     Is this case related to property mcluded in an earher numbered smt pending or within one year                            YesD
        previously terminated action in this court?

2.      Does this case mvolve the same issue of fact or grow out of the same transaction as a prior suit
        pendmg or withm one year previously termmated action in this court?
                                                                                                                                 YesD                    N~

                                                                                                                                                         N0
                                                              B
 3.     Does this case involve the validity or infringement of a patent already in suit or any earher                            vesD
        numbered case pending or within one year previously terminated act10n of this court?

4.      Is this case a second or successive habeas corpus, social security appeal, or prose civil rights                         Yes D                   Ncfi71
        case filed by the same individual?                                                                                                                  L:.J
                                                                  •)it~
DAn:           -v 2Z'j
I certify that, to my knowledge, the within case
this court except as noted above

                                l<Jt.c
                                                        0    is


                                                             _            _
                                                                              related to any case now pendmg or within one year prev10usly termmated action m



                                                                          Attorney-at-Law
                                                                                                                                                  315936
                                                                                                                                             Attorney ID #(if applicable)


CIVIL: (Place a ..Jin one category only)

               Federal Question Cases:                                                      B.   Diversity Jurisdiction Cases:

(g1        Indemnity Contract, Marine Contract, and All Other Contracts                     01        Insurance Contract and Other Contracts
O

                                                                                            ~
       2   FELA
                                                                                            D ;_      Airplane Personal Injury
g          Jones Act-Personal Injury                                                                  Assault, Defamation

..
~
           Antitrust
       5. Patent
       6. Labor-Management Relations
                                                                                                 4.
                                                                                                 5.
                                                                                                 6.
                                                                                                      Marine Personal Injury
                                                                                                      Motor Vehicle Personal Injury
                                                                                                      Other Personal Injury (Please specify) _
E1     7. Civil Rights                                                                           7.   Products Liability
D      8. Habeas Corpus                                                                     D s.      Products Liability - Asbestos

a
D
       9. Secunt1es Act(s) Cases
       10. Social Security Review Cases
       11. All other Federal Question Cases
           (Please specify) _ _ _ _ _ _
                                                                                            D    9.   All other Diversity Cases
                                                                                                      (Please specify) __ _ __




                                                                           ARBITRATION CERTIFICATION
                                                  (The effect of this certtficatwn 1s to remove the case from eligib1ltty for arbitration)

I,                                                  ____J   counsel ofrecord or pro se plamtiff, do hereby certify


      D        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
               exceed the sum of $150,000.00 exclusive of interest and costs:


      D        Relief other than monetary damages is sought.
                                                                                                                                                    JAN 30 2020
DATE.
                                                                        Attorney-at· Law I Pro Se Plaintiff                              Attorney ID     # (if applicable)

NOTE. A trial de novo 'Will be a tnal by JUT)' only if there has been compliance 'With F RC..P 38

Ci• 609 f5i20J 8)
                 Case 2:20-cv-00528-AB Document 1-1 Filed 01/30/20 Page 3 of 3
                                   UNITED STA TES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF PEN.NSYLV ANIA

~i
1
' \   UNITED STATES OF AMERICA
                                                Plaintiff                       CIVIL ACTIO;-.J NO.
                      VS.


      Douglas Martella
                                                                                      20
                                                Defendant

      In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
      shall complete a case Management Track Designation Form in all civil cases at the time of filing the
      complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
      form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
      defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
      other parties, a case management track designation form specifying the track to which those defendants
      believe the case should be assigned.

      SELECT ONE OF THE FOLLOWING CASE MANAGE'.\1ENT TRACKS:

                               (a)     Habeas Corpus -- Cases brought under 28 U.S.C.
                                       §2241 through §2255.                                                ()
                               (b)     Social Security -- Cases requesting review of a
                                       decision of the Secretary of Health and Human
                                       Services denying plaintiff Social Security Benefits.                ( )

                               (c)     Arbitration -- Cases required to be designated for
                                       arbitration under Local Civil Rule 53.2.                            ( )

                               (d)     Asbestos -- Cases involving claims for personal injury
                                       or property damage from exposure to asbestos.                       ( )

                               (e)     Special Management -- Cases that do not fall into tracks
                                       (a) through (d) that are commonly referred to as complex
                                       and that need special or intense management by the court.
                                       (See reverse side of this form for a detailed explanation of
                                       special management cases.)

                               (f)     Standard Management -- C
                                       any one of the other tracks.
      _J/2fj-OW
      i/Jate

                                                        Rebecca A. Solarz, Esq.
                                                        Attorney for Plaintiff, United States of America
                                                        Pennsylvania Attorney l.D. No. 315936
                                                        Suite 5000 - BNY Independence Center
                                                        701 Market Street
                                                        Philadelphia, PA 19106-1532
                                                        (215) 825-6327 (Direct)                        JAN 30 2020
                                                        rsolarz@kmllawgroup.com
